The charge as a whole was clear and complete. The portion held erroneous was preceded by a statement that the care required of the plaintiff was the same as that required of the defendant, which had been defined correctly. It was followed *Page 529 
by a statement to the effect that the test was reasonable care and that that care should be proportioned to the danger. It seems to me that the jury could not have been misled and that the error was harmless when the whole charge is considered. State v. Murphy, 124 Conn. 554, 566, 1 A.2d 274; Kerin v. Baccei, 125 Conn. 335, 337, 5 A.2d 876; Conn. App. Proc. 49, 51.
In this opinion INGLIS, J., concurred.